DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 13, the limitation “the filler (D)” lacks antecedent basis.  There is no mention of this component in claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hojo et al (US 6,380,288) in view of Takizawa (US 2010/0324168).
	Regarding claims 1-5, 10 and 16-18, Hojo teaches a rubber composition (Abstract) comprising a rubber component (col. 17, lines 15-25) and a compound which satisfies the formula (II) such as 2,6-dihydroxy-N'-(1,3-dimethylbutylidene)benzohydrazide (col. 8, lines 55-60) which has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Hojo teaches that vulcanization accelerator is not restricted (col. 18, lines 30-40), however, fails to teach that the vulcanization accelerator is two or more kinds of accelerator including a thiuram-based accelerator. 
	Takizawa teaches a rubber composition (Abstract) which incorporates a sulfenamide vulcanization accelerator as well as a thiuram vulcanization accelerator (Abstract).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfenamide and thiuram vulcanization accelerators of Takizawa as the accelerator of Hojo.  One would have been motivated to do so in order to receive the expected benefit of balancing the vulcanization speed with the properties of the tire (Takizawa, [0025]).
	Regarding claims 6 and 19, it is noted that Formula (I) is not mandatorily present.
	Regarding claim 8, given that the cited structure above, the melting point would inherently be between 80 and 250 C.  
	Regarding claim 9, Hojo teaches that the content of the hydrazide compound ranges from 0.05 to 20 phr (Abstract).
	Regarding claim 11, Hojo teaches that there can be a filler such as carbon black and silica (col. 17, lines 25-35).
	Regarding claim 12, modified Hojo teaches that the thiuram vulcanization accelerator is present in the amount from 1.5 to 5 parts by weight (Takizawa, Abstract).
	Regarding claim 13, Hojo teaches that the composition contains silica in the amount from 20 to 150 phr (col. 17, lines 25-40).
	Regarding claim 14, Hojo teaches a tire made from the rubber according to claim 1 (col. 18, lines 40-55).
	Regarding claims 1-2, 7 and 20, Hojo teaches a rubber composition (Abstract) comprising a rubber component (col. 17, lines 15-25) and a compound has the following structure such as N-benzyol-N’-methylhydrazine (11, lines 30-35) which has the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hojo also teaches that the aromatic ring can be substituted with at least one amino group (col. 3, lines 20-25) which would render the structure like this which would read on the structure of Formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(mw 180)
	Hojo teaches that vulcanization accelerator is not restricted (col. 18, lines 30-40), however, fails to teach that the vulcanization accelerator is two or more kinds of accelerator including a thiuram-based accelerator. 
	Takizawa teaches a rubber composition (Abstract) which incorporates a sulfenamide vulcanization accelerator as well as a thiuram vulcanization accelerator (Abstract).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfenamide and thiuram vulcanization accelerators of Takizawa as the accelerator of Hojo.  One would have been motivated to do so in order to receive the expected benefit of balancing the vulcanization speed with the properties of the tire (Takizawa, [0025]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hojo et al (US 6,380,288) in view of Takizawa (US 2010/0324168) and Kreiner (US 4,882,394).
The discussion regarding Hojo and Takizawa in paragraph 5 above is incorporated here by reference.
Regarding claim 15, Hojo teaches that the rubber can be used in tires and in such tire applications as treads, under treads, carcasses, sidewalls and bead parts (col. 18, lines 50-55).
It fails to teach that the rubber is used in pad rubber of a tire.
Kreiner teaches a tire rubber which can be use in tread, sidewalls, bead and shoulder pads (col. 3, lines 15-20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the rubber of Hojo in pad rubber as noted by Kreiner.  One would have been motivated to do so because it would have been nothing more than using a known compound in a typical application to produce predictable results. KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764